DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 12, the phase the apparatus is designed to apply a force” is indefinite. The term designed is ambiguous and it is unclear what, if any structure is imparted by the term. Further, it raises the question of could the apparatus be designed differently and still apply a force. It is suggested Applicant amend the claim to recite, “the apparatus applies a force to a part of the material web”.
Regarding claims 18 and 19, the phase the apparatus is designed for pneumatic/hydraulic activation” is indefinite. The term designed is ambiguous and it is unclear what, if any structure is imparted by the term. Further, it raises the question of could the apparatus be designed differently and still accomplish activation? 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 (lines 1-2) recite the broad recitation “a material web moved along a direction of movement” and the claim also recites “in particular a pulp web or the like”, which is the narrower statement of the range/limitation. 

Claim 16 (lines 2-3) recite the broad recitation “a contact element that is connect with the blade in a radial direction via a spring” and the claim also recites “in particular consists of a wear resistant material”, which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 1, the phrase "pulp web” or “or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,161,442 to Rilitz et al. in view of DE102009057470 to Herpell et al.
In re claim 1, Rilitz teaches a method for cross-cutting a material web moved along a direction of movement (Fig. 1), in particular a pulp web or the like (Col. 3, lines 66-67), wherein the material web is moved between two rotational axes (Fig. 1) oriented roughly perpendicular to the direction of movement, wherein cooperating blades (8,11) are moved around these rotational axes with a rotational movement, cutting the material web roughly perpendicular to the direction of movement as it passes through between the rotational axes (Fig. 1), wherein, after the material web has been cut, a force is applied to a part of the material web that is carried along with a blade, in particular one that abuts against a blade, so as to detach the material web from the rotational movement of the blade (Col. lines 28-49, Col. 5, lines 23-35).
Regarding claims 1 and 9, it is well known in the art of web feeding to vary the speed of the rotary cutters in relation to the web, based on the desired length of the cut. Increasing the rotary cutter speed with respect to the web speed, permits shorter sheets to be cut and is well known. Conversely, if longer cuts are desired, decreasing the rotary cutter speed with respect to the movement of the web, permits such cutting. Herpell teaches in the art of cross cutting the angular speed of the (cross cutter) blades is less than the material web along the direction of movement for making long cuts (Description, Para 0003).
It would have been obvious to one before the effective filing date of the invention to retard the speed of the blades of Rilitz as taught by Herpell to cut the web to have a long length based on the desired use of the final product. Slowing the blades down to cut a longer length product would not alter the functionality of the device. The blade, 11 would still rotate faster than the blade, 8, as there would still be a need to deflect the leading edge of the web to prevent curling, sticking or undesirable tendencies of the leader of the web due to the higher rotation of the blade 11 (Col. 2, lines 27-31, Rilitz).
In re claim 2, Rilitz teaches wherein the force is applied with a spring (13).

In re claim 6, Rilitz teaches wherein the force is applied with an apparatus (Col. lines 28-49, Col. 5, lines 23-35) connected with the blade (Fig. 1) in a corotating manner (Fig. 1), with the part of the material web being detached from said blade (Col. lines 28-49, Col. 5, lines 23-35).
In re claim 7, Rilitz teaches wherein the blades rotate inversely (Fig. 1).
In re claim 9, Rilitz teaches a device for cross-cutting a material web moved along a direction of movement in a method according to claim 1, with at least two cooperating blades (8,11), which can be rotated around rotational axes arranged roughly perpendicular to the direction of movement (Fig.1), wherein the material web can be moved through between the rotational axes, so that the material web can be cut by the blades (8,11) roughly transverse to the direction of movement, wherein an apparatus (13) is provided with which a force can be applied to a part of the material web that is carried along with a blade, in particular one that abuts against a blade, so as to detach the material web moved along with the blade from the blade (Col. lines 28-49, Col. 5, lines 23-35).
In re claim 11, Rilitz teaches wherein the blades (8,11) are arranged in such a way that the blades (8,11) are spaced apart from each other in the direction of movement in an engaged position, so that one blade comprises a leading blade (11), and one blade comprises a trailing blade (8).
In re claim 12, wherein the apparatus is designed to apply a force to a part of the material web that is carried along with the leading blade (Col. lines 28-49, Col. 5, lines 23-35).
In re claim 13,wherein the leading blade (11) has a roughly radially oriented rear surface (Fig. 1).
In re claim 14, wherein the apparatus (13) is arranged on a rear surface of the blade (Fig. 1).

	In re claim 16, wherein the apparatus (13) has a contact element (the surface of 13 has been interpreted as being the contact element) that is connected with the blade (8,11) in a radial direction via a spring (13), and in particular consists of a wear-resistant material (Col. 4, lines 28-33).
	It has been interpreted, rubbers and elastomeric materials can be wear resistant. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,161,442 to Rilitz et al. in view of DE102009057470 to Herpell et al., as applied to the above claims, and in further view of JPH10263698 to Kawasaki et al.
In re claim 3, Rilitz teaches a spring device abutting the blades, but does not teach the spring is tensioned by a relative movement of the two blades during each rotation of the blades before the blades cut the material.
Kawasaki teaches a spring device which is tensioned by a relative movement of the two blades during each rotation of the blades before the blades cut the material (Fig. 6, Para 0011).
It would have been obvious to one before the effective filing date of the invention to provide Rilitz with a spring device as taught by Kawaski to prevent the web from wrinkling prior to cutting and causing defective products (Para 0009, Kawaski).

Claims 1, 4, 9,and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GB745878 to Jagenberg in view of Rilitz and in further view of DE102009057470 to Herpell et al.
In re claim 1, Jagenberg teaches a method for cross-cutting a material web moved along a direction of movement (Fig. 1), in particular a pulp web or the like (Pg. 1, lines 9-13), wherein the material web is moved between two rotational axes (Fig. 1) oriented roughly perpendicular 
Regarding claims 1 and 9, Jagenberg teaches an apparatus applying a force to the web to detach the material which is adjacent to the blade (Fig. 1). Jagenberg does not teach the apparatus abuts against the blade. 
Rilitz provides a teaching of an apparatus which provides a force to a part of the material web, abutting against the blade (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the apparatus of Jagenberg to abut the blade as taught by Rilitz to maintain providing compressed air immediately after cutting to detach the front edge of the paper to prevent extensive disturbance during the working operation (Pg. 1, lines 14-37, Jagenberg). One having ordinary skill in the art would have been prompted by the teachings of Rilitz to try various positions of the nozzles of Jagenberg with respect to the blade. One would recognize there are a finite number of positions in which the nozzles of Jagenberg can be placed in order to detach the front edge of the paper to prevent extensive disturbance during the working operation (Pg. 1, lines 14-37, Jagenberg). Various factors, such as web material and web speed may necessitate the positioning of the nozzle to abut or be placed adjacent to the blade. Based on these factors one of ordinary skill in the art would have been prompted to try various positions of the nozzles to abut the blade, in order to prevent the leading edge from being carried away by the cutter knife.


It would have been obvious to one before the effective filing date of the invention to retard the speed of the blades of Jagenberg as taught by Herpell to cut the web to have a long length based on the desired use of the final product. Slowing the blades down to cut a longer length product would not alter the functionality of the device.
In re claim 4, Jagenberg teaches wherein the force is pneumatically applied (Pg. 1, lines 65-81, Pg. 2, lines 21-32).

In re claim 9, Jagenberg teaches a device for cross-cutting a material web moved along a direction of movement in a method according to claim 1, with at least two cooperating blades (6,7), which can be rotated around rotational axes arranged roughly perpendicular to the direction of movement (Fig.1), wherein the material web can be moved through between the rotational axes, so that the material web can be cut by the blades (6,7) roughly transverse to the direction of movement, wherein an apparatus (10) is provided with which a force can be applied to a part of the material web that is carried along with a blade, in particular one that abuts against a blade, so as to detach the material web moved along with the blade from the blade (Pg, 2, lines 12-32).

In re claim 18, wherein the apparatus is designed for pneumatic activation.

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The subject matter to claims 5 and 19 are directed to an apparatus having hydraulic activation. The prior art suggest an apparatus providing a force via a spring (Rilitz and Kawasaki) or pneumatic (Jagenberg) device, but there is no teaching to providing a force via a hydraulic device. Similarly, regarding claim 17, there is no teaching that the apparatus has an electromagnetic actuator to provide a force to the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Nos. 1,782,674 is directed to applying a force to a web via a brush; 3807262 applies a force via a spring to a web; 7798039 applies a force via a air to a web; BE891340 applies a force via a vacuum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/
Primary Examiner, Art Unit 3724